Title: From George Washington to Lewis Morris, 4 August 1775
From: Washington, George
To: Morris, Lewis



Dr Sir,
Camp at Cambridge Augt 4th 1775.

I have been favoured with your Letter of the 18th Ulto by Messrs Ogdan & Burr, & wish it was in my power to do that justice to the merits of those Gentlemen which you think them entitled to—whenever it is, I shall not be unmindful of your recommendations—The two or three appointments with which I

have been honour’d by the Congress were partly engaged before I receiv’d your Letter, & you will please to recollect, that the Ultimate appointment of all other Officers, is vested in the Governments in which the Regiments were originally raised; I can venture to pronounce therefore, that few Commissions in this army will be disposed of out of the four New England Governments; the good policy & justice of which, you may judge of as well as I can: As Volunteers from any other Colonies however deserving they may be of notice, or to be considered on acct of the Expenc⟨e⟩ which they are run to, will stand little chance whilst their is an application from any Person of the Government from whence the Regiment came. admitting this to be the case, & I believe hardly any one will doubt it, had not the Congress better reserve these appointments in their own hands? it will be putting the matter upon a much larger bottom, and giving merit a better chance; nor do I see any Inconvenience arising from it, as it is highly presumable that during the continuance of these disturbances the Congress will be chiefly sitting, or acting by a Committee, from whence Commissions might be as easily obtained as from a Provencial Assembly or Congress—I have taken the liberty of suggesting this matter, as I conceive the Service will be infinitely promoted thereby; as merit only, without a regard to Country, will entitle a Man to preferment when, & so often as vacancy’s may happen—Having wrote fully to the Congress respecting the State of publick affairs I shall refer you to that Letter & am with great regard Dr Sir Yr Most Obedt Hble Servt

Go: Washington

